the opinion of the Court was delivered by
Paxson, J.:
While we are not prepared to say that the deed from Reuben Ringwalt to his mother, Elizabeth Ringwalt, was a testamentary paper, we are of opinion that the learned judge below readied a correct conclusion. The deed provided that the estate was to be held by Elizabeth Ring-wait during the life of the grantor; after his death, it was to go to his lawful issue, should he leave any; in default of such issue, “then it is to be equally divided among his surviving brothers or their legal representatives.” The words “legal representatives” were evidently used as the equivalent of heirs, and the grantor must have intended the grant to inure'to the benefit of his brothers living at the time of the grant. This would harmonize with his father’s will, which he probably had in his mind when he executed the deed. The grantor could not have intended that the estate should go to his brothers surviving at his death, or their heirs, for a surviving brother could have no heirs.' There could not be, at the death of the grantor, both surviving brothers and legal representatives of such survivors. The natural reading of the paper, therefore, is that upon the death of the grantor without issue the estate should be divided among his brothers then living, and the heirs or legal representatives of those who were then deceased.
Judgment affirmed.